Citation Nr: 1611629	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to May 2003.  He also served in the National Guard, including periods of active duty for training, from November 1983 to March 1984, and from July 2006 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Louisville, Kentucky.  A transcript of the hearing is of record.

In an October 2011decision, the Board denied service connection for "an acquired psychiatric disorder, to include adjustment disorder and obsessive compulsive disorder."  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the parties filed a Joint Motion for Remand (JMR), which the Court granted in a July 2012 order.  In November 2012 the Board remanded the matter for further development consistent with the July 2012 JMR.  

In an April 2013 decision the Board again denied the Veteran's claim for service connection.  In June 2013 the Veteran appealed that decision to the Court, and in a Memorandum Decision dated July 31, 2014, the Court vacated the Board's April 2013 decision and remanded the matter for further development.

In December 2014 and again in June 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.





FINDINGS OF FACT

1.  The Veteran's depressive disorder was not present during active duty and is not otherwise etiologically related to service. 

2.  The Veteran's Obsessive Compulsive Personality disorder was not aggravated by service or the Veteran's service-connected disabilities. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available STRs, VA treatment records, and private treatment records have been obtained and considered.  

The Veteran has undergone multiple VA examinations, most recently in September 2015, which involved a review of the claims file, an in-person interview, a psychiatric assessment of the Veteran, and an opinion concerning the Veteran's conditions.  The Board finds this most recent examination to be adequate to decide the instant claim because the examiner based the submitted opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and sought to clarify the timeline of the Veteran's symptomatology and treatment.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

In June 2015 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA provided the Veteran with the aforementioned VA psychiatric examination in September 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability. 38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


III.  Factual Background

The Veteran seeks service connection for an acquired psychiatric disorder claimed as adjustment disorder and obsessive compulsive disorder.  The Veteran has stated that he has experienced psychiatric symptomatology since his period of active duty from September 2001 to May 2003.  Specifically, in an October 2009 letter, the Veteran stated that he began having emotional problems while deployed in Spain in 2002.  He discussed his mother s heart attack and having to return to the United States on emergency leave.  (The Veteran later submitted a buddy statement that confirmed that he returned to the United States on emergency leave because of his mother's heart attack.)  He also attributes his obsessive compulsive disorder to his active service.  In his May 2010 Notice of Disagreement, the Veteran stated that his former wife noted his emotional changes following his return from deployments.

Service treatment records do not show complaints, diagnosis or treatment of a mental health disorder during active service.  As noted, the Veteran returned from deployment in Spain on emergency leave due to his mother's heart attack in 2002. Service treatment records from February 2007 show the Veteran reported he had not been bothered by anxiety in recent months.

March 2007 depression and PTSD screens were negative.  In May 2007 the Veteran had a positive depression screen, reporting that his wife had just begun divorce proceedings.   

In July 2009 the Veteran was disqualified from service in the National Guard due to medical reasons. 

At an initial VA mental health consult in July 2009 the Veteran reported he does not sleep well and felt compelled to double check things.  He reported a history of emotional problems since he came home for emergency leave 5 years prior and feelings of sadness and anger about losing his marriage.  He denied nightmares, and previous psychological issues.  He reported feeling fidgety and constantly thinking.  A social worker diagnosed assessed the Veteran with a depressive disorder.  Follow up depression and PTSD screens were negative.  
At an August 2009 VA mental health intake consult the Veteran complained of irritability, trouble sleeping, anxiety and obsessive checking.  He reported continuing depression from his divorce and anxiety over being discharged from service.  He was assessed with adjustment disorder with mixed emotional features and obsessive compulsive disorder.  Personality diagnosis was deferred. 

In an October 2009 statement the Veteran mentioned that he realized he had emotional problems during his deployment to Spain in 2002, that he was upset about almost not being allowed to return to see his mother who had had a heart attack and that he had problems after he returned home in that he was moody, agitated and didn't sleep well.  He stated his wife said he was different after returning. 

In October 2009 the Veteran talked about being put out of the military due to taking blood thinners and being upset because he was planning on staying in until he was 60.  He reported his father was dying of lung cancer and that it was very hard on him. 

February 2010 VA treatment records show the Veteran being very disappointed that he was denied service connection and felt that the military had ruined his life and would not compensate him for it. 

In a May 2010 statement the Veteran indicated that he did not seek treatment during service because he thought only weak people seek treatment.  The same month the Veteran mentioned that his entire life was messed up because of being forced to retire.  He remained depressed with diminished energy interest, and enjoyment related to being discharged from the military and to the death of his father.  He reportedly lost his wife recently as well.  The Veteran reported checking rituals, tying and untying his shoes, checking and rechecking doors.  He was assessed with major depressive disorder, recurrent bereavement and OCD.

In June 2010 the Veteran stated that he was afraid to seek treatment during service for fear of being forced to retire from the military.  

In September 2010 the Veteran underwent a VA examination where he complained of difficulty sleeping, easy frustration, and difficulty concentrating, sitting, and relaxing, and said that he felt the need to be doing something constantly.  He was diagnosed with major depressive disorder and anxiety disorder not otherwise specified.  The examining psychologist noted that service medical records did not indicate diagnosis or treatment of an anxiety disorder or mood disorder during service.  The examiner acknowledged that the Veteran had emotional reactions to stressors during his military service (including his mother's heart attack, and his subsequent discharge from the military due to his need to take anticoagulant medication), but stated that those circumstances are not related to his current depression.  Instead, the examiner noted that the Veteran has experienced "significant psychosocial stressors" subsequent to his active service, including a divorce, his father's death, and a workplace injury; he stated that these stressors are likely to have contributed to his current depression.

In his October 2010 substantive appeal the Veteran stated that he did not seek treatment for sleep apnea or emotional problems during service because he had seen fellow service members kicked out of the military for having sleep apnea and emotional problems.  

At his April 2011 Board hearing the Veteran stated his depression began while on active duty after deployment and that his divorce happened while he was on active duty. 

In December 2012 the Veteran was accorded a new VA psychiatric examination by a VA psychologist.  During the examination the Veteran stated that he felt like a failure, and lamented his discharge from the National Guard.  He also spoke repeatedly of his desire for perfection in every facet of his life.  He was diagnosed with obsessive compulsive personality disorder; and major depressive disorder, recurrent, mild.  According to the examiner, the Veteran's obsessive compulsive disorder is the primary diagnosis, which in turn leads to feelings of depression, anxiety, and failure when he cannot live up to his own lofty standards of performance.  The examiner then stated that, based on his review of the claims file and the medical evidence of record, and the Veteran's recitation of his experiences and his description of his mental functioning during active duty, a current psychiatric disorder did not begin during active duty and is not related to any incident of active military service.  

The Veteran underwent a VA psychiatric examination in March 2015.  The examiner diagnosed the Veteran with Other Specified Personality Disorder with prominent obsessive-compulsive features, and Major Depressive Disorder, recurrent, mild, with anxious distress.  The examiner opined that neither condition was due to the Veteran's service because there is no evidence in the service treatment records of any complaint, treatment for or diagnosis of a mental disorder and the Veteran's first documented mental health treatment was in 2009, about six years after his last active duty stint.  The examiner acknowledged an incident during service while the Veteran was on active duty in Spain, where his mother had serious heart problems and he requested emergency leave and became very angry when denied.  However, the examiner opined that the Veteran's current mental disorder is not due to this past stressor and that there are numerous post-military psychosocial stressors which are drivers of his current symptoms of mental disorder.

In September 2015 the Veteran underwent another VA examination by a VA psychologist.  After an extensive recounting of the Veteran's clinical history, the Veteran was again diagnosed with obsessive compulsive personality disorder, which onset during early adulthood, roughly age 17.  The Veteran was also diagnosed with other specified depressive disorder based on mild depressive symptoms that did not meet criteria for a major depressive disorder at the time.  

With regard to the Veteran's depressive disorder, the examiner agreed  with the previous three examiners that the condition was not incurred in or due to military service and that there is no evidence of the presence of an anxiety or mood disorder during the Veteran's active duty service with which to link the current diagnoses.  The examiner opined that the Veteran did not manifest an anxiety or mood disorder while in the service between September 2001 and May 2003.  The examiner noted the Veteran's distress following his mother's heart attack; however she explained that being briefly emotionally distraught in a moment of crisis is not indicative of a mental illness.  The recount of the Veteran's incident was described as a normal acute reaction to hearing upsetting news about the wellbeing of a loved one.  The reaction was not prolonged and there was no report or indication of ongoing impairment in social, occupational, or other important areas of functioning.  The Veteran was observed to be distressed at the time but soon returned to civilian work in a highly demanding position as a police officer.  

The examiner noted the Veteran's continuous negative response on health questionnaires following the incident to any sort of mental health problems and the Veteran's reporting that he feared revealing any mental health problems while in the National Guard due to fear of discharge.  While this may offer some explanation as to why he did not report mental health symptoms or seek treatment during the years following the 2003 incident, he was successful in his duties as National Guardsman and as a community police officer.  These factors suggest periodic emotional or behavioral distress that may be enflamed by the Veteran's personality characteristics of rigidity, interpersonal control, and perfectionism.  However, these factors did not significantly interfere with occupational functioning.  The emphasis on interpersonal distress may be more related to the Veteran's overall personality style.  It is noted that the Veteran's Obsessive Compulsive Personality features include "A pervasive pattern of preoccupation with orderliness, perfectionism and mental and interpersonal control, at the expense of flexibility, openness, and efficiency" (DSM-5, p.678).  In other words, it is unlikely that a clinical diagnoses was present at the time.

The examiner concluded that based on the current interview self-report, lay statements, and review of available documentation, it is less likely than not that a clinically diagnosable anxiety disorder or mood disorder was present during or shortly after the 2003 incident while the Veteran was on active duty.  Because of this, no direct service connection can be established for the Veteran's current mental health diagnosis.

In addressing whether the Veteran's psychiatric condition is due to service-connected disabilities, the examiner opined that it is less likely than not that his depressive disorder diagnosis is secondary to his service-connected health issues.  The examiner noted that during the 3-4 hour session, the Veteran talked about the emotional impact of his service connected physical health issues minimally.  What he referred to multiple times was his displeasure of being forced out of the military prior to when he wanted.  Being angry and sad about being forced to medically retire from the Guard before he was ready is something completely different than having a chronic emotional reaction to his service connected physical ailments.  After reviewing the treatment notes and the Veteran's lay statements and reviewing the current interview information, the examiner opined that the Veteran's emotional distress related directly to his service-connected health problems was considered minimal.  The evidence also showed that the Veteran's depression has improved since his divorce and the loss of his father and separation from service.  While being on blood thinners has been mentioned periodically in his treatment notes, the notes do not reflect that that his physical health issues are a major stressor for him.  Nor did the Veteran report in the interview that his physical health issues are a considerable source of stress for him.  Based on this, it is less likely than not depressive disorder has been aggravated beyond its natural progression by his service connected physical health issues.

With regard to the Veteran's obsessive personality disorder, the examiner characterized the condition as a developmental defect or pathological trend in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to active duty with the same manifestations during service.  The examiner noted that while a personality disorder may be temporarily exacerbated by a situational stressor e.g., (loss of a supportive person or loss of a job); the general course of the personality disorder would not be permanently altered by such a stressor, or stressors.  Thus, it is less likely than not that the Veteran's personality disorder diagnosis has been aggravated beyond its natural progression by the service-connected physical health issues.

IV.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran has repeatedly stated that any emotional problems occurred due to or following his "deployments." He has identified deployments to Spain and Saudi Arabia during his September 2001 to May 2003 period of active duty, but has not mentioned any events occurring during his November 1983 to March 1984 or July 2006 to February 2007 periods of active duty for training.  Thus, the question before the Board is whether an acquired psychiatric disorder manifested during his September 2001 to May 2003 period of active duty or is related to disease or injury occurring during this period.

Based in large part on the extensive and well-reasoned 2015 VA examiner opinion, the Board finds that the Veteran's depressive disorder did not manifest during active duty and is not otherwise etiologically related to service.  The September 2015 examiner noted, as did previous examiners that there is no evidence of mental health complaints, diagnosis or treatment during active duty, however the examiner also notes that aside from the acute distress the Veteran suffered following his mother's heart attack, which was noted to be a normal short term reaction to a an event of that kind, and which did not lead to lasting symptomatology, there is no objective manifestation of any acquired psychiatric disorder for several years following active duty.  The September 2015 examiner noted that there was no report or indication of ongoing impairment in social, occupational, or other important areas of functioning following the incident and that the Veteran soon returned to civilian work in a highly demanding position as a police officer and national guardsman, where he reported being successful in his duties.  The September 2015 opinion also explained that it was unlikely that the Veteran's depression was caused or aggravated beyond the course of its normal progression by his service-connected disabilities.  The Board finds the September 2015 opinion to be based on a thorough review of the Veteran's file and an extensive diagnostic session.  The opinion is fully articulated and supported by a reasoned analysis replete with citations to the Veteran's medical history, lay statements and medical principles.  While the examiner considered the lack of medical records in her opinion, it was but one factor among others which formed the basis for the examiner's opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)  

The Veteran admits that there is no evidence in active duty military records of any psychiatric/emotional complaints or treatment, but says that he kept quiet because he did not want to be discharged from service.  The Board notes that the Veteran initially claimed that he did not seek treatment because he thought only weak people sought treatment.  He also stated that he did not report sleep apnea for fear of being discharged, but he reported and sought treatment for a number of other physical ailments during service.  These contradictions are noteworthy in that the Board has previously found the Veteran's lay statements on other subjects to be inconsistent and lacking credibility.  (See October 2011 Board Decision).  Moreover, the Veteran did in fact report depression during service, albeit not active duty contemporaneous to the time his wife divorced him.  

In any event, the determination of what particular psychiatric condition a person suffers from and its etiology are not issues susceptible to lay observation and the Veteran is not competent to attribute his current psychiatric conditions to his active service.  Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of depressive disorder or the interplay between obsessive compulsive disorder and other psychological and medical issues.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current psychiatric symptomatology to his periods of active duty, he is not considered medically qualified to address such a question.

Concerning the Veteran's OCD, the Board notes that congenital or developmental defects such as personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes and are not subject to service connection on a primary basis.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  To the extent it could be aggravated in service, or by a service connected disability, and that could form a basis for an award of disability compensation; again, based on the September 2015 examiner's report, the Veteran's OCD has not been significantly altered by active duty or any service-connected disabilities.  There is no medical evidence to show a worsening of this condition during active duty or attributable to service-connected disabilities.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current psychiatric condition is related to service.  Accordingly, service connection for an acquired psychiatric disorder is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


